Citation Nr: 0411946	
Decision Date: 05/07/04    Archive Date: 05/14/04	

DOCKET NO.  02-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for squamous cell 
carcinoma of the left tonsil, claimed as throat cancer.   

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1968 
to November 1969, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further evidentiary and procedural development prior to 
further appellate review.  With respect to the procedural 
development, the Board notes that the February 2002 rating 
decision denied service connection for disabilities that 
included hepatitis C.  The veteran made no reference to 
hepatitis C in his Notice of Disagreement, but did indicate 
in his Substantive Appeal that he disagreed with the decision 
concerning hepatitis C.  As such, the Substantive Appeal 
constitutes a Notice of Disagreement with respect to the 
issue of entitlement to service connection for hepatitis C.  
However, this issue has not been addressed by the RO in a 
Statement of the Case.  In the past, the Board has referred 
such matters back to the RO for appropriate action, but the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that the proper action is to remand the issue 
to the RO for appropriate action.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999) ("thus, the next step was for 
the RO to prepare an SOC on the denial of the [ ] claim, and 
the Board should have remanded that issue to the RO, and not 
referred it there, for issuance of that SOC.")  Accordingly, 
the issue of entitlement to service connection for 
hepatitis C is being returned to the RO for issuance of a 
Statement of the Case.  

With respect to the issue of entitlement to service 
connection for PTSD, the RO has concluded that the veteran's 
claimed stressful incident, a fragging incident and 
subsequent investigation, did not occur based on an entry in 
the veteran's service medical records.  However, the Board is 
of the opinion that the RO should attempt to verify whether 
this incident actually occurred with the Naval Investigative 
Service and/or the Army's Criminal Investigation Division.  
The Board does acknowledge the service medical record relied 
on by the RO which essentially indicates that the stressful 
incident the veteran related did not occur, it is possible 
that if there was an ongoing investigation that the reporting 
individual as well as the service physician may have been 
unaware of an ongoing investigation.  Therefore, the Board is 
of the opinion that an attempt should be made to verify the 
stressful incident the veteran reports he experienced in 
Vietnam.  

With respect to the claim for service connection for squamous 
cell carcinoma of the left tonsil which the veteran has 
claimed as throat cancer, the Board notes that 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e) include respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea) as 
disorders associated with exposure to Agent Orange.  It is 
not clear whether squamous cell carcinoma of the tonsils in 
this case represents a respiratory cancer.  As such, the 
Board would like clarification of this medical issue prior to 
further appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA continue to be satisfied.  
The veteran and his representative should 
be notified that if there is any other 
evidence or information that they think 
will support the veteran's claim that 
they should inform the RO and that if 
they have any evidence in their 
possession that pertains to the veteran's 
claims, it should be sent to the RO.  

2.  The RO should attempt to verify the 
stressful incident the veteran reports he 
was exposed to during service, 
specifically the fragging incident which 
occurred in March or April 1969 and his 
subsequent involvement in the 
investigation.  If necessary, contact 
should be made with the Naval 
Investigative Service (since the veteran 
was a member of the naval service), 
and/or the Army's Criminal Investigation 
Division, the agency referred to by the 
veteran as involved in the investigation.  

3.  The RO should obtain a medical 
opinion as to whether squamous cell 
carcinoma of the left tonsil claimed as 
throat cancer represents a respiratory 
cancer (cancer of the lung, bronchus, 
larynx, or trachea) as contemplated by 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  

4.  The RO should issue a Statement of 
the Case in connection with the veteran's 
claim for service connection for 
hepatitis C.  If the veteran submits a 
timely Substantive Appeal as to this 
issue after the issuance of the Statement 
of the Case, this issue should be 
included in the veteran's current appeal.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



